HAMILTON, PJ.
1. Causes of' action by executor for money, checks, certificates of deposit, building and loan pass book, and other evidences of property which the executor alleged defendant had taken from residence of deceased, held properly joined, under Sect. 11306 GC., providing that actions connected with same subject might be joined, and Sect. 10S57, providing that an executor might maintain an' action asking the direction or judgment of the Court of Common Pleas in . any matter respecting the property to be administered.
2. Under Sect. 11311 GC., question of mis-joinder of causes of action must be raised by demurrer or by answer, and, if the question is not raised in either way, the objection is waived.
3. In direct and separate proceeding by executor against person claiming to own certain property as gift causa mortis from deceased, trial court held to have jurisdiction to determine ownership, although executor was, by agreeemnt, in possession of the property involved.
(Cushing & Buchwalter, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.